UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7451


DAYYAN ATTA BEY EX REL DERICK SEALEY,

                    Petitioner - Appellant,

             v.

RONALD D. MYERS, Superintendent; RALPH NORTHAM, Governor,

                    Respondents - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony John Trenga, District Judge. (1:18-cv-01074-AJT-JFA)


Submitted: April 4, 2019                                          Decided: April 10, 2019


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dayyan Atta Bey ex rel Derick Sealey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Derick Sealey appeals the district court’s order dismissing without prejudice his

28 U.S.C. § 2254 (2012) petition for failure to comply with its prior order. See Fed. R.

Civ. P. 41(b). We review a district court’s dismissal under Rule 41(b) for abuse of

discretion. Ballard v. Carlson, 882 F.2d 93, 95 (4th Cir. 1989). We have reviewed the

record and find no abuse of discretion. Accordingly, we affirm for the reasons stated by

the district court. Sealey v. Myers, No. 1:18-cv-01074-AJT-JFA (E.D. Va. filed Nov. 13,

2018 & entered Nov. 14, 2018). We deny as unnecessary a certificate of appealability

and deny leave to proceed in forma pauperis. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2